FORM OF OFFER LETTER      Exhibit 10.11   

SALESFORCE.COM

[DATE]

[NAME]

[ADDRESS]

Dear [NAME]:

I am pleased to offer you a position with Salesforce.com, Inc. (the “Company”)
as its [            ] commencing on [            ]. If you decide to join us,
you will receive an annual salary of [            ], less applicable
withholding, which will be paid semi-monthly in accordance with the Company’s
normal payroll procedures. As a Company employee, you are also eligible to
receive certain employee benefits including Company stock options. Subject to
Board approval you will be granted an option to acquire [    ] shares of Common
stock, vesting 1/4 at the end of one year, and 1/48 monthly thereafter so long
as your employment with the Company continues. The exercise price will be equal
to the fair market value of the common stock as determined by the Board.

If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company will have a similar right and may conclude its
employment relationship with you at any time, with or without cause.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within seven
(7) business days of your date of hire, or our employment relationship with you
may be terminated.

In the event of any dispute or claim relating to or arising out of our
employment relationship, this agreement, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, sex, disability, rate or other discrimination), you and the Company
agree that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association in San
Francisco, California, and we waive our rights to have such disputes tried by a
court or jury. However, we agree that this arbitration provision shall not apply
to any disputes or claims relating to or arising out of the misuse or
misappropriation of the Company’s trade secrets or proprietary information.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. You will be required to sign an Employee Inventions
and Proprietary Rights Assignment Agreement as a condition of your employment.
This letter, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements, whether written or oral. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.

We look forward to working with you at Salesforce.com. Welcome aboard!

 

Sincerely,

 

/s/ MARC BENIOFF

Marc Benioff

Chairman of the Board

AGREED TO AND ACCEPTED

[NAME]



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT 10.11

 

    

Current Annual Salary

  

Current Annual Bonus

  

Other Key Terms

Marc Benioff   

Current annual salary of

$1,000,000.

   Mr. Benioff is eligible to receive an annual discretionary bonus of 150% of
his annual base salary, based on individual and Company performance.    N/A
Graham Smith    Current annual salary of $500,000.    Mr. Smith is eligible to
receive an annual discretionary target bonus of 100% of his annual base salary,
based on individual and Company performance.    If Mr. Smith is terminated
without cause during the first 12 months of employment with salesforce.com, he
will receive the greater of (i) 12 months of his base salary and accelerated
vesting of 12 months of his initial equity grants or (ii) 18 months of his base
salary. If Mr. Smith is terminated without cause after his first 12 months of
employment with salesforce.com, he will receive 18 months of his base salary.
Parker Harris    Current annual salary of $500,000.    Mr. Harris is eligible to
receive an annual discretionary target bonus of 100% of his annual base salary,
based on individual and Company performance.    N/A George Hu    Current annual
salary of $500,000.    Mr. Hu is eligible to receive an annual discretionary
target bonus of 100% of his annual base salary, based on individual and Company
performance.    N/A Frank van Veenendaal    Current annual salary of $600,000.
   Mr. van Veenendaal is eligible to receive an annual discretionary target
bonus of 100% of his annual base salary, based on individual and Company
performance.    N/A

This schedule sets forth the material terms of the offer letters and current
compensation packages for fiscal year 2013 with our named executive officers of
salesforce.com, inc. The form is filed herewith.